
	
		I
		111th CONGRESS
		2d Session
		H. R. 6219
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Small Business Jobs Act of 2010 to enhance
		  the provisions of the Small Business Lending Fund Program, to amend the Small
		  Business Investment Act of 1958 to create a Small Business Early-Stage
		  Investment Program, and to create the Small Business Borrower Assistance
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Jobs Amendments Act of
			 2010.
		2.Small Business
			 Lending Fund amendments
			(a)In
			 generalSubtitle A of title
			 IV of the Small Business Jobs Act of 2010 is amended—
				(1)in section
			 4102—
					(A)in paragraph
			 (8)—
						(i)in
			 subparagraph (A), by adding and at the end;
						(ii)by
			 striking subparagraph (B); and
						(iii)by
			 redesignating subparagraph (C) as subparagraph (B).
						(B)in paragraph
			 (11)—
						(i)in
			 subparagraph (C), by striking and at the end;
						(ii)in
			 subparagraph (D), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)any small business lending company that has
				total assets of equal to or less than
				$10,000,000,000.
								;
						(C)in paragraph
			 (18)(A)—
						(i)by
			 inserting after such lending the following: is made to a
			 small business and; and
						(ii)by
			 adding at the end the following new clause:
							
								(v)Nonowner-occupied commercial real estate
				loans.
								;
				and
						(D)by adding at the
			 end the following new paragraphs:
						
							(20)Small
				businessThe term
				small business has the meaning given the term small
				business concern under section 3 of the Small Business Act (15 U.S.C.
				632).
							(21)Small business
				lending companyThe term small business lending
				company has the meaning given such term under section 3(r)(1) of the
				Small Business Act (15 U.S.C.
				632(r)(1)).
							;
					(2)in section
			 4103—
					(A)in subsection
			 (b)—
						(i)in paragraph (1),
			 by striking the period at the end and inserting the following: , and,
			 notwithstanding other provisions of Federal law, such debt instruments issued
			 by an eligible institution organized in mutual form or that has made a valid
			 election to be taxed under subchapter S of chapter 1 of the Internal Revenue
			 Code of 1986 shall be included as a component of tier 1 capital.;
			 and
						(ii)in
			 paragraph (4), by amending subparagraph (B) to read as follows:
							
								(B)Eligible
				standardsThe Secretary, in
				consultation with the Community Development Financial Institutions Fund, shall
				develop eligibility criteria to determine the financial ability of a CDLF to
				participate in the Program and repay the investment. Such criteria may include
				net asset ratio to total assets, ratio of loan loss reserves to loans and
				leases 90 days or more delinquent (including loans sold with full recourse),
				positive net income measured on a 3-year rolling average, operating liquidity
				ratio, ratio of loans and leases 90 days or more delinquent (including loans
				sold with full recourse) to total equity plus loan loss reserves, or any other
				measures deemed appropriate. In addition, CDLFs participating in the Program
				shall submit audited financial statements to the Secretary, have a clean audit
				opinion, and have at least three years of operating
				experience.
								;
						(B)in subsection
			 (d)—
						(i)in
			 paragraph (1)(F), by striking 5 percent and inserting 10
			 percent;
						(ii)in
			 paragraph (5), by adding at the end the following new subparagraphs:
							
								(J)Incentives
				contingent on an increase in the number of loans madeFor any quarter during the first
				4½-year period following the date on which an eligible
				institution receives a capital investment under the Program, other than the
				first such quarter, in which the institution’s change in the amount of small
				business lending relative to the baseline is positive, if the number of loans
				made by the institution does not increase by 2.5 percent for each 2.5 percent
				increase of small business lending, then the rate at which dividends and
				interest shall be payable during the following quarter on preferred stock or
				other financial instruments issued to the Treasury by the eligible institution
				shall be—
									(i)5 percent, if such quarter is within the
				2-year period following the date on which the eligible institution receives the
				capital investment under the Program; or
									(ii)7
				percent, if such quarter is after such 2-year period.
									(K)Alternative
				computationAn eligible institution may choose to compute their
				small business lending amount by computing the amount of small business
				lending, as if the definition of such term did not require that the loans
				comprising such lending be made to small business. Any eligible institution
				choosing to compute their small business lending in this manner shall certify
				that all lending included by the institution for purposes of computing the
				increase in lending under this paragraph was made to small
				businesses.
								;
				and
						(iii)in
			 paragraph (8)—
							(I)by amending the
			 heading to read as follows: Outreach to minorities, women, veterans, and Indian
			 Tribes;
							(II)in subparagraph
			 (B), by striking and at the end;
							(III)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
							(IV)by adding at the
			 end the following new subparagraph:
								
									(D)represent or work with or are members of
				Indian Tribes.
									;
				and
							(C)by adding at the
			 end the following new subsection:
						
							(e)Notification to
				customersAny eligible
				institution receiving funds under the Program shall—
								(1)disclose on every
				applicable loan transaction that the loan is being made possible by the
				Program; and
								(2)if such
				institution has an established internet website, such institution shall make
				available on its internet website—
									(A)the written
				reports made by the Secretary pursuant to paragraphs (1) and (2) of section
				4107(b)(3); and
									(B)a statement that
				the institution, as a participant in the Program, is seeking to make small
				business loans to qualified borrowers and may not discriminate on the basis of
				any factor prohibited under the Equal Credit Opportunity Act, including the
				race, color, religion, national origin, sex, marital status, or
				age.
									;
					(3)in section
			 4105—
					(A)in paragraph (8),
			 by striking and at the end;
					(B)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(10)increasing the availability of credit for
				small businesses operating on Tribal trust lands or other Indian
				areas.
							;
					(4)by redesignating
			 section 4113 as section 4114; and
				(5)by inserting after
			 section 4112 the following new section:
					
						4113.Temporary
				amortization authority
							(a)PurposeThe purpose of this section is to address
				the ongoing effects of the financial crisis on small businesses by providing
				temporary authority to amortize losses or write-downs in order to increase the
				availability of credit for small businesses.
							(b)In
				generalFor purposes of
				capital calculation under the Financial Institutions Examination Council’s
				Consolidated Reports of Condition, an eligible institution may choose to
				amortize any loss or write-down, on a quarterly straight line basis over a
				period determined under subsection (c), beginning with the month in which such
				loss or write-down occurs, resulting from the application of FASB Statement 114
				or 144 to—
								(1)other real estate
				owned (as defined under section 34.81 of title 12, Code of Federal Regulation),
				or
								(2)an impaired loan
				secured by real estate,
								provided
				that the institution discloses the difference in the amount of the
				institution’s capital, when calculated taking into account the temporary
				amortization, from the amount of the institution’s capital when calculated
				without taking into account the temporary amortization on the Financial
				Institutions Examination Council’s Consolidated Reports of Condition.(c)Amortization
				requirementsDuring the
				initial 2-year period referred to in section 4103(d)(5), an eligible
				institution’s amortization period shall be adjusted to reflect the following
				schedule based on the institution’s change in the amount of small business
				lending relative to the baseline:
								(1)If the amount of
				small business lending has increased by less than 2.5 percent, the amortization
				period shall be 6 years.
								(2)If the amount of
				small business lending has increased by 2.5 percent or greater, but by less
				than 5.0 percent, the amortization period shall be 7 years.
								(3)If the amount of
				small business lending has increased by 5.0 percent or greater, but by less
				than 7.5 percent, the amortization period shall be 8 years.
								(4)If the amount of
				small business lending has increased by 7.5 percent or greater, but by less
				than 10.0 percent, the amortization period shall be 9 years.
								(5)If the amount of
				small business lending has increased by 10 percent or greater, the amortization
				period shall be 10 years.
								(d)Minimum
				underwriting standardsThe
				appropriate Federal banking agency for an eligible institution that chooses to
				amortize any loss or write-down as permitted under subsection (b) shall, within
				60 days of the date of the enactment of this title, issue regulations defining
				minimum underwriting standards that must be used for loans made by the eligible
				institution.
							(e)Effective
				dateThe provisions of this
				section shall apply to loan origination that occurred on or after January 1,
				2003, and before January 1,
				2008.
							.
				(b)Technical
			 amendmentThe table of
			 contents for the Small Business Jobs Act of 2010 is amended by striking the
			 item related to section 4113 and inserting the following new items:
				
					
						4113. Temporary amortization
				authority.
						4114. Sense of
				Congress.
					
					.
			3.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the later of the
			 following:
			(1)The date of the
			 enactment of this Act.
			(2)The date of the enactment of the Small
			 Business Jobs Act of 2010.
			
